DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1-8 and 16-20 are the subject of this FINAL Office Action.  Claims 9-15 are withdrawn.  

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent;

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States.

Claims 1-8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SATO (US 2017/0277148), as evidenced by KANEKO (US 2017/0285616).
As to claim 1, SATO teaches a system comprising an “interface” (parts management unit 317; paras. 0046, 0052-75, 0081-83, 0118) and a processor and memory (id.; paras. 0036-42, 0139).  The following are “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
to receive data from a number of sensors coupled to components of a device to monitor health of each of those components; and
to, in response to a determination that a first of the components is to be replaced, locate an additive manufacturing device that is capable of fabrication of a replacement component without interrupting fabrication cycles of that additive manufacturing device before the first component fails and to instruct fabrication of the replacement component.
As to claims 2-8, these claims also recite intended uses of the system “interface” and a processor and memory that fail to distinguish the structures of the “interface” and a processor and memory from the prior art.  Thus, claims 2-8 are rejected for the same reasons as claim 1.
Even if claims 1-8 were amended to recite specific programming and/or structures, yet SATO teaches these features.
As to claim 1, SATO teaches receiving data from a number of sensors coupled to components of a device to monitor health of each of those components (parts management unit 317 detects errors, damage, or life expectancy of 3D printer parts; paras. 0046,  0052-56, 0081-82, 0118, Fig. 3); and in response to a determination that a first of the components is to be replaced, locate an additive manufacturing device that is capable of fabrication of a replacement component without interrupting fabrication cycles of that additive manufacturing device before the first component fails and to instruct fabrication of the replacement component (find available printer from printer list capable of printing part, and print before service lifetime; paras. 0066, 0075, 0079, 0082-83, Figs. 10A & 15).  As to detecting errors, damage, or life expectancy of 3D printer parts, a skilled artisan would understand this to require sensors to detect as much (see KANEKO, 0031-33, 0088-89, Fig. 2 (sensors detect or monitor conditions relating to lifetime of 3d printer parts to determine replacement timing)).
As to claim 2, SATO teaches determining a geographical location of the first component; based on the geographical location of the first component, determining additive manufacturing devices capable of fabricating the replacement component without reducing quality of the replacement component; determining, based on a pareto-optimization, available time slots of the additive manufacturing devices for the fabrication of the replacement component; and select the additive manufacturing device to fabricate the replacement component during one of the available time slots (Fig. 10).  A situation is called Pareto optimal or Pareto efficient if no change could lead to improved satisfaction for some agent without some other agent losing or if there is no scope for further Pareto improvement.  The use of the printers in SATO is maximized as explained above.
As to claim 3, SATO teaches storing a number of digital files, the digital file corresponding to machine-readable instructions for the fabrication of the replacement component (databases used to acquire digital model data; paras. 0046-48, for example).
As to claim 4, SATO teaches using remote or local printers/AM devices (paras. 0053, 0075, Fig. 10).
As to claim 6, SATO teaches scheduling a service appointment with a technician to install the replacement component in the device based on a completion time of the fabrication of the replacement component (paras. 0065, 0070, 0078, 0109, Figs. 6, 7, 17).
As to claim 7, SATO teaches to determine service agreement violation (e.g. before lifetime of part; paras. 0079, 0082-83).
As to claim 8, SATO teaches receiving data from production event logs, metrological data, firmware error codes, historical data, service records associated with the device, or combinations thereof (paras. 0072, 0079, 0093-94, Fig. 9).
Response to Arguments
The Office finds Applicants arguments in the Reply 06/22/2022 unpersuasive because claim 1 still fails to recite anything other than generic structures and intended uses; even with the programming language, claim 2 is anticipated by SATO as explained in the previous Office Action; as is claim 3; and claims 4-8 fail to recite anything other than generic structures and intended uses.  Applicants fail to address the intended use interpretation in claims 1 and 3-8, even though they clearly know how to as demonstrated by claim 2 as amended.  Instead, Applicants argue that they are incapable of finding the priority documents for SATO, concluding “in order to asset [sic] the Sato reference as prior art against the present application, the Office must demonstrate that both Sato and the parent application, JP 2016- 057522, include all the subject matter of Applicant's claims. This, the Action has not done.”  Applicants fail to cite any legal authority to support their assertion.  In fact, the law seems to be against them: “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability.”  MPEP § 2121(I); see also id. at 2152.02(b) (“However, in order for a prior art document to describe a claimed invention under AIA  35 U.S.C. 102(a)(1) or (a)(2), the prior art document need only describe and enable one skilled in the art to make a single species or embodiment of the claimed invention. See Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991) ("As the court pointed out, ‘the description of a single embodiment of broadly claimed subject matter constitutes a description of the invention for anticipation purposes..., whereas the same information in a specification might not alone be enough to provide a description of that invention for purposes of adequate disclosure.’") (quoting In re Lukach, 442 F.2d 967, 970, 169 USPQ 795, 797 (CCPA 1971)); see also In re Van Langenhoven, 458 F.2d 132, 173 USPQ 426 (CCPA 1972), and In re Ruscetta, 255 F.2d 687, 118 USPQ 101 (CCPA 1958).”).  Applicants state that 
Applicant has tried to access the content of JP 2016-057522 to determine its applicability. However, in the usual databases, including Google Patents, the reference JP 2016-057522 comes up as an application filed by Samsung Electronics in 2014 and entitled: "Auxiliary light projection device, imaging device and focus adjustment method."  This appears to be some mistake in that this reference is clearly not relevant or applicable to the Sato reference or to Applicant's claimed subject matter

(pg. 10).  The mistake is on the part of Applicants.  As is well-known in the patent field, priority documents such as non-published provisional applications and foreign equivalents are not available on Google Patents.  However, Applicants can easily access the file wrapper available in Public PAIR for SATO (or in the WIPO documents in the line of priority of SATO).  A simple search of the SATO reference in Public PAIR reveals both priority documents in the file wrapper:

    PNG
    media_image1.png
    623
    927
    media_image1.png
    Greyscale

Thus, contrary to Applicants’ assertion that they cannot access the priority documents, they are in fact freely and easily available.
As to claim 2, SATO teaches determining a geographical location of the first component; based on the geographical location of the first component, determining additive manufacturing devices capable of fabricating the replacement component without reducing quality of the replacement component; determining, based on a pareto-optimization, available time slots of the additive manufacturing devices for the fabrication of the replacement component; and select the additive manufacturing device to fabricate the replacement component during one of the available time slots (Fig. 10).  A situation is called Pareto optimal or Pareto efficient if no change could lead to improved satisfaction for some agent without some other agent losing or if there is no scope for further Pareto improvement.  The use of the printers in SATO is maximized as explained above.
As to claim 3, SATO teaches determining time in operation (e.g. “clock” or counter) to determine replacement (paras. 0081-82).

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of claim 16 are unclear because it is unclear if all of the sensors listed are required due to improper Markush language.  A Markush claim is any “claim recites a list of alternatively useable members.”  MPEP § 2117.  Furthermore, “[c]laim language defined by a Markush grouping requires selection from a closed group ‘consisting of’ the alternative members.”  Id.  Here, claim 16 recites “further comprising the number of sensors, wherein the number of sensors include any of,” which is open language.  MPEP § 2111.03.  Thus, claim 16 is indefinite because it recites an improper Markush grouping.
	In addition to the improper Markush language, the metes and bounds of the phrase are unclear.  Specifically, assuming “including any of” is open or partially open transitional language, it is not clear what sensors other than those listed can be selected because there is no indication as to which other sensors do not materially affect the basic and novel characteristic(s) of the claimed invention.  See MPEP § 2111.03.  The claim amounts to a “system” intended to be used with sensors (no sensors actually in/on the claimed system).  Nothing in the claim indicates why these particular sensors are selected, nor which other sensors can be selected.  Thus, the transitional phrase “including any of” is indefinite.
	In addition, it is unclear of claim 16 requires sensors on/in the system, or is just describing intended uses of the system with sensors.  Claim 1 does not require any sensors on/in the claimed system, rather only “an interface [intended] to receive data from a number of sensors coupled to components of a device to monitor health of each of those components.”  Claim 16 states “[t]he system of claim 1, further comprising the number of sensors.”  However, the system of claim 1 does not require any sensors.  Thus, it is unclear if claim 16 is specifying sensors on/in the system of claim 1.
	Finally, it is unclear if only one or all of the sensors of claim 16 are required.  The conjunction “and” indicates all; while “any of” indicates only one.  Claim 16 fails to use proper Markush language.  Thus, it is unclear the metes and bounds of sensors required by claim 16.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent;

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States.

Claims 18-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SATO (US 2017/0277148), as evidenced by KANEKO (US 2017/0285616).
As to claims 18-20, SATO teaches using sensor data and production logs, error data and service data to determine replacement (paras. 0046, 0048, 0068, 0081-82).  
For purposes of compact prosecution and obviousness based on any future claim amendments, the Office notes these are routine, familiar techniques.  See KSR Int'l v. Teleflex Inc., 550 U.S. 398, 415 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

New Grounds of Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over SATO (US 2017/0277148), in view of KANEKO (US 2017/0285616).
SATO as evidenced by KANEKO teach the elements of claim 1 as explained above.  
SATO as evidenced by KANEKO does not explicitly teach temperature sensor, humidity sensor, tactile sensor, force-resisting sensor, noise sensor, chemical sensor, image sensor, vibration sensor, or Hall Effect sensor.  However, KANEKO demonstrates that these are familiar sensors to detect errors, measure production, etc. in 3D printing (paras. 0031-34, 0088).  As to detecting errors, damage, or life expectancy of 3D printer parts, a skilled artisan would understand this to require sensors to detect as much (see KANEKO, 0031-33, 0088-89, Fig. 2 (sensors detect or monitor conditions relating to lifetime of 3d printer parts to determine replacement timing)).  Thus, it would have been obvious to apply familiar sensors to achieve familiar results as suggested by SATO.

Prior Art
The following prior art is pertinent: US 20180154484 (Kalman filtering sensor data in 3D printing); US 20150348557.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743